—Order and judgment unanimously reversed on the law with costs, petition denied, motion granted and award confirmed. Memorandum: Supreme Court erred in modifying the arbitration award (see, CPLR 7511 [c]; Matter of Ververs & Schueller Co. [Emory Mach. & Tool Co.], 190 AD2d 1079). Whatever the merits of the contention of State Farm Insurance Company and State Farm Mutual Automobile Insurance Company (collectively, State Farm) that the arbitrator’s award should be reduced by the total amount of the workers’ compensation benefits that Robert Brown received, State Farm would not thereby be entitled to vacatur or modification of the award pursuant to CPLR 7511 (b) or (c) (see, Matter of Commerce & Indus. Ins. Co. v Nester, 90 NY2d 255, 265). (Appeal from Order *1060and Judgment of Supreme Court, Erie County, Glownia, J.— Arbitration.) Present — Green, J. P., Lawton, Wisner, Callahan and Boehm, JJ.